Title: From Alexander Hamilton to Samuel Russell Gerry, 9 August 1790
From: Hamilton, Alexander
To: Gerry, Samuel Russell


Treasury DepartmentAugust 9th. 1790
Sir

You will find enclosed a Commission for the Office of Collector of the Customs for the District of Marblehead to which the President of the United States, with the concurrence of the Senate, has been pleased to appoint you. On the receipt of it you will be pleased to obtain from the Office of your predecessor the laws, & my several Circular letters for your government and information. The forms transmitted from this department to the late Office at Marblehead, will also receive due attention from you. The requisitions of the laws in regard to the Oath & securities will be complied with no doubt and the necessary information will be given to me.
I am Sir   with respect   Your Obedient Servant
A Hamilton
Saml. Russel Gerry EsqrCollector of the District of Marblehead

